Citation Nr: 0427243	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  95-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for an eye disorder, 
with headaches.

3.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial compensable disability 
evaluation for recurrent dislocation of the right knee.

7.  Entitlement to an initial compensable disability 
evaluation for a scar of the right upper eyelid.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for facial acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from September 1988 
to September 1992.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  This rating decision denied the 
veteran's claims of entitlement to service connection for a 
bilateral foot disorder, an eye disorder with headaches, a 
respiratory disorder, a back disorder, and hypertension.  The 
rating decision also granted service connection for recurrent 
dislocation of the right knee, a scar of the right upper 
eyelid, and facial acne.  The RO assigned noncompensable 
disability evaluations for the veteran's right knee disorder 
and scar of the right upper eyelid and a 10 percent rating 
for the veteran's facial acne retroactively effective from 
March 21, 1994.  The veteran wants higher initial disability 
ratings than were assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Unfortunately, further development is required regarding the 
veteran's claims of entitlement to service connection for a 
bilateral foot disorder and a respiratory before actually 
deciding these claims.  In addition, further development is 
required regarding the veteran's claims of entitlement to 
increased disability evaluations for a scar of the right 
upper eyelid and facial acne before deciding those claims.  
So, for the reasons explained below, these claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning these claims.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed an eye disorder, with 
headaches, during or as a result of his service in the 
military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a back disorder during or as 
a result of his service in the military.

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hypertension during or as a 
result of his service in the military.

5.  Since the veteran's claim, the veteran's right knee 
disorder is manifested by pain on patellofemoral rubbing, but 
it is not productive of limitation of motion, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, ankylosis, or malunion of the tibia and fibula. 


CONCLUSIONS OF LAW

1. The veteran's eye disorder, with headaches, was not 
incurred or aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2003).

2.  The veteran's back disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2003).

3.  The veteran's hypertension was not incurred or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2003).

4.  The criteria are not met for an initial compensable 
disability evaluation for recurrent dislocation of the right 
knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The January 1995 
rating decision appealed, the March 1995 statement of the 
case, and the February 1996 and December 2003 supplemental 
statements of the case, as well as a September 2001 letter to 
the veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the September 2001 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  That type of notice is what is specifically 
contemplated by the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, the veteran was afforded several VA 
examinations.  Also, the veteran has been given several 
opportunities to submit additional evidence in support of his 
claims.  But he and his representative have not made the 
Board aware of any additional evidence that should be 
obtained prior to appellate review.  So the Board finds that 
the duty to assist has been satisfied and the case is ready 
for appellate review.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  See, too, VAOPGCPREC 7-2004 
(July 16, 2004) further discussing these requirements cited 
in Pelegrini II.  The Pelegrini II Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a September 2001 letter.  The letter 
was sent after the initial adjudication of his claims in 
January 1995.  But compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the September 2001 VCAA notice was provided 
before the issuance of the December 2003 supplemental 
statement of the case and before his appeal was certified to 
the Board for adjudication, he has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence.   Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the September 2001 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of September 2001, the 
veteran was requested to respond within 60 days, but was 
informed that he had up to one year to submit evidence.  And, 
it has been more than one year since the September 2001 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision, which is similar to the 60-day notice 
alluded to above, was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



II.  Entitlement to service connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, which are chronic, 
per se, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of service medical 
records and VA examination reports.

The veteran's April 1988 Report of Medical History indicates 
that the veteran denied experiencing eye trouble; headaches; 
swollen or painful joints; arthritis, rheumatism, or 
bursitis; a bone or joint deformity; high or low blood 
pressure; head injury; and recurrent back pain.  He reported 
that he had vision in both eyes, but that he wore glasses.  
The contemporaneous Report of Medical Examination indicated 
that clinical evaluations of the head, eyes, pupils, ocular 
motility, spine, musculoskeletal system, and extremities were 
normal.  The veteran was noted as having defective vision of 
20/100 in the right eye and 20/200 in the left eye for 
distance, corrected to 20/20.  His blood pressure was 118 
systolic, 62 diastolic.

A September 1988 vision test indicated that the veteran had 
uncorrected vision of 20/200 in the right eye and 20/70 in 
the left eye, corrected to 20/20 bilaterally.

In November 1988, the veteran was treated for a laceration of 
the left eyebrow with six sutures after the veteran was 
injured while playing basketball.  He complained of a 
headache in the area of the injury.  His blood pressure was 
112 systolic, 64 diastolic.

In April 1990, the veteran's blood pressure was 128 systolic, 
71 diastolic.  Blood pressure readings in August 1990 were 
120 systolic, 82 diastolic and 122 systolic and 70 diastolic.  
And, his blood pressure was 126 systolic, 66 diastolic in 
September 1990.

In March 1991, the veteran's blood pressure was 116 systolic 
and 72 diastolic.

The veteran was first afforded VA examinations in July 1994.  
According to the report from the joints examination, he 
related that he hurt his back when he slipped while going 
down a ladder aboard ship in 1989, and that he had back pain 
since then.  Upon physical examination, there was no 
vertebral body tenderness, disc space tenderness, SI joint 
tenderness, or paravertebral muscle spasms or tenderness.  
Straight leg raising was negative to 105 degrees and deep 
tendon reflexes were 2+ bilaterally.  Flexion was to 90 
degrees, extension was to 12 degrees, lateral bending was to 
25 degrees, and rotation was to 25 degrees.  X-rays were 
negative for a bone or joint abnormality.  The VA examiner 
noted that the veteran's back was normal, despite complaints 
of pain.  The VA examiner also noted that the veteran sold 
fruits and vegetables wholesale, but could carry the boxes. 

According to the July 1994 VA ophthalmology examination 
report, the veteran's visual acuity best corrected to 20/20 
bilaterally.  He had a refractive ametropia of myopia and an 
astigmatism.  His lid and lacrimal systems were within normal 
limits.  Extraocular movements were full and equal.  His 
cornea and the anterior chamber of the eye were clear.  His 
lenses and macula were clear.  His posterior pole vitreous 
was full, without evidence of syneresis.  The assessment was 
refractive ametropia of myopia and astigmatism.  

A VA scar examination report indicates that the veteran 
reported a history of trauma to the right eye in 1988 after 
an injury from his eyeglasses.  He related that he required 
six sutures in his eyelid.  He complained of headaches, 
fluttering, and itching of the right eyelid and a change in 
vision.  Physical examination showed a 
.3 x .3 centimeter hyperpigmented atrophic scar of the right 
upper eyelid.

In October 1994, the underwent another VA ophthalmological 
examination.  The VA examiner noted a history of visual 
acuity corrected to 20/20 bilaterally, refractive ametropia 
of myopia, and astigmatism.  Physical examination showed that 
his lid and lacrimal systems were within normal limits.  
Extraocular movements were full and equal.  His pupils were 
equal and reactive to light.  His conjunctiva was trace 
injected.  His cornea and the anterior chamber of the eye 
were clear.  His lenses and macula were clear.  His posterior 
pole vitreous was full, without evidence of syneresis or 
detachment.  His vessels were Grade I hypertensive and 
arteriosclerotic retinopathy.  The assessment was refractive 
ametropia of myopia and astigmatism, chronic conjunctivitis, 
and Grade I hypertensive and arteriosclerotic retinopathy.

Another October 1994 VA examination report indicates that the 
veteran reported a history of hypertension, diagnosed in 
1989.  Examination of the cardiovascular system showed that 
the veteran's sitting, recumbent, and standing pulse was 80 
per minute; sitting blood pressure was 130/90, and 
respirations were 18.  His point of maximal impulse was the 
left fifth space, S1 and S2 were present, and there was no 
evidence of a murmur or gallop.  His chest was normal and his 
lungs were clear to auscultation and percussion.  An EKG 
showed a normal sinus rhythm and his electrocardiogram was 
normal.  Pulmonary function tests were essentially normal.  
The diagnosis was mild hypertension and Type I hypertensive 
retinal changes.

The veteran testified at a hearing before the RO in September 
1995.  The veteran testified that he did not have a back 
disorder, eye disorder with headaches, or hypertension when 
he entered service, and that since his discharge from 
service, he had not sought treatment for any of his 
disorders.  He also testified that he was hit in the head 
with a ball during physical training, which broke his glasses 
and cut his eyelid, and that he had headaches as a result.  
He stated that his back pain started when he fell while 
climbing steps aboard ship, and that he went to sick call for 
treatment, wherein he was given light duty, Motrin, and an x-
ray.  He also stated that he was treated for blood pressure 
in 1992 at a hospital at a port in Spain.  He further 
indicated that he told the physician at his separation 
physical about his back and hypertension.

VA radiology reports from April 1997 indicate that an x-ray 
of the veteran's lumbosacral spine showed alignment of the 
lumbar vertebrae was maintained without evidence of fracture 
or subluxation.  Disc spaces were maintained and the pedicles 
and sacroiliac joints were normal, as were the paraspinal 
soft-tissue structures.  In addition, there was a linear 
lucency in the projection of the L1 transverse process on the 
right side, which could not be definitively identified as 
either an artificial or a nondisplaced fracture.  

The veteran was afforded another VA eye examination in 
September 2003.  According to the report, the veteran denied 
having any significant ocular or medical history, other than 
having his glasses broken when he was hit while in basic 
training.  Upon examination, his best-corrected distance 
visual acuity was 20/20 bilaterally.  The peripheral fields 
were full to confrontation testing bilaterally, and 
extraocular muscle movements were full.  His pupils were 
round and reactive to light, without afferent defect.  Slit-
lamp examination revealed clear corneas, quiet anterior 
chambers, flat irises, and clear lenses bilaterally.  The 
disks, maculae, vessels, and periphery were normal 
bilaterally.  External examination showed a mild scar of the 
right upper lid.  The diagnoses were mild scar of the right 
upper eyelid and myopia.

The veteran was also afforded another VA examination 
regarding his hypertension.  He reported that a 1995 bi-
annual employment physical showed that he had high blood 
pressure and that he had nosebleeds at that time.  He also 
reported that he stopped eating salt and changed his eating 
habits, and that his 1997 employment physical showed normal 
blood pressure, but he related that he continued to have 
occasional nosebleeds.  He also complained of occasional 
headaches, but denied having dizziness, fainting, chest pain, 
or shortness of breath.  He reported a family history of 
hypertension in his mother.  Physical examination showed that 
the veteran was obese, with normal gait and carriage.  His 
blood pressure was 130/80 sitting, 130/70 standing, and 
120/80 supine.  His pulse was 72 per minute and regular and 
respirations were 16 per minute.  Heart sounds were normal 
and no murmurs were heard.  Heart rhythm was regular and 
there was no evidence of gallop.  Pulmonary function tests 
showed moderate restrictive defect without bronchodilator 
response.  The impression was that the veteran had normal 
blood pressure and moderate restrictive lung disease.

And, a September 2003 VA neurological examination report 
states that the veteran complained of having some headaches 
during his service, which became more pronounced since he got 
out of service.  He related that he was exposed to heavy 
noise pollution and an explosion aboard ship while he was in 
service.  He reported that his headaches were mostly 
occipital, throbbing, and associated with some 
gastrointestinal symptoms, blurred vision, photophobia, and 
phonophobia.  He also reported that the headaches sometimes 
are bifrontal, and spread to both parietals, and that 
throbbing headaches sometimes become tense and have a 
pressure-like sensation and dull ache that lasts all day.  He 
denied a history of hypertension, diabetes, cardiovascular 
disease, and head trauma.  Neurological examination showed 
that the veteran was alert, oriented, cooperative, and obese.  
His speech was incoherent, but his cognitive functions were 
intact.  His head was normocephalic and atraumatic.  There 
was some tenderness in the occipital and cranial regions, but 
cranial nerves were intact.  There was no sinus or 
temporomandibular joint tenderness.  Reflexes were normal and 
symmetrical, gait was normal, sensation was intact, and there 
was no evidence of a focal neurological deficit.  The 
diagnosis was migraine and tension headaches.

The veteran also had his back examined in September 2003.  
According to the report, the VA examiner noted that he 
reviewed the veteran's claims file, which showed that the 
veteran had asymptomatic pes planus in April 1988.  The 
veteran reported that he injured his back when he fell while 
climbing steps aboard ship.  The VA examiner noted that there 
was no record of the incident, despite the veteran's claim 
that he reported to the dispensary afterwards.  The veteran 
complained of constant low back pain, which radiated down the 
left lower extremity to the foot.  The veteran also 
complained of paresthesias of the left foot.  A January 2003 
MRI report was reviewed, which stated that the MRI showed a 
small, herniated L5-S1 disc on the left side.  Physical 
examination showed normal gait and normal tiptoe and heel 
walk.  Trendelenburg signs were negative, but the veteran 
could not do a deep knee bend.  There was no spasm or 
tenderness of the lumbar spine.  Motion of the lumbar spine 
was 15 degrees extension, 55 degrees flexion, and 15 degrees 
side bending.  There was no pain on back motion.  Deep tendon 
reflexes were equal and active and there was no sensory loss 
in the lower extremities.  Straight leg raising was to 70 
degrees.  The diagnosis was low back strain.

A.	An eye disorder with headaches

There is no persuasive medical nexus evidence of record 
indicating the veteran's eye disorder, with headaches, was 
incurred during or as a result of his military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  While 
the Board acknowledges the veteran had decreased vision 
during his service, the medical evidence of record clearly 
indicates that his decreased vision existed prior to service 
and was due to refractive myopia and astigmatism.  And 
refractive error is considered a congenital or developmental 
defect, so it is not considered a disease for purposes of VA 
disability compensation and, consequently, cannot be service 
connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 
4.9.  See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The only possible exception is if there is probative evidence 
of additional disability due to aggravation by superimposed 
disease or injury.  And, while the Board acknowledges that 
the veteran was treated during service for a laceration of 
the eyebrow due to an injury while playing basketball, the 
Board also points out that the veteran is already compensated 
for the scar from this laceration, meaning he cannot in turn 
receive additional compensation for the very same symptoms 
attributable to service.  See 38 C.F.R. § 4.14, VA's anti-
pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Moreover, the medical evidence of 
record does not demonstrate that the veteran's vision 
worsened as a result of his in-service laceration of the 
eyebrow.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).

Likewise, the veteran's chronic conjunctivitis, hypertensive 
retinovascular disease, and migraine and tension headaches 
have not been associated with his active military service.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  Hence, there is no etiological basis for linking 
this to his military service, either.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

So, in short, the only evidence portending that the veteran's 
eye disorder, with headaches, is in any way related to his 
service in the military comes from him personally.  And as a 
layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of this 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

B.	A back disorder

There is also no persuasive medical nexus evidence of record 
indicating the veteran's back disorder was incurred during or 
as a result of his military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The veteran's service medical records are 
entirely unremarkable for evidence of a back disorder or 
treatment for a back injury.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").   And there is no 
objective medical evidence of continuity of symptomatology 
during the intervening years after his discharge from service 
and the initial diagnosis.  Rather, this condition was first 
manifested after his service ended in September 1992; the 
earliest confirmed diagnosis was in April 1997, nearly 5 
years after the fact.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
And none of his treatment records contain a medical opinion 
indicating his current back disorder was a consequence of his 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  And, as a layman, the veteran simply does not have 
the necessary medical training and/or expertise to make this 
determination, himself.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his back disorder, his claim of entitlement to service 
connection must be denied because the preponderance of the 
evidence is unfavorable.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

C.	Hypertension 

The Board also finds that the evidence of record does not 
establish entitlement to service connection for hypertension.  
There is no medical evidence of record indicating the 
veteran's hypertension was incurred during or as a result of 
his service.  His service medical records are negative for 
complaints or treatment of hypertension.  Additionally, there 
is no evidence of hypertension being manifest to a 
compensable degree within one year after his separation from 
service in 1992.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  It is also noteworthy that there 
is no evidence that he has ever sought treatment for 
hypertension and that he does not allege any such treatment.  
And, while the Board acknowledges that the veteran was 
diagnosed with mild hypertension at the October 1994 VA 
examination, this diagnosis was not confirmed by any 
subsequent VA examinations.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  
Similarly, there is no current medical evidence containing a 
diagnosis of hypertension, and, in fact, the veteran denied 
having hypertension at his September 2003 VA examination.  
Consequently, absent medical evidence of a 
current disability, much less a causal relationship to his 
service in the military, service connection cannot be granted 
because the preponderance of the evidence is unfavorable.  
See Brammer at 225 ("In the absence of proof of a present 
disability there can be no valid claim.").  So in 
conclusion, the preponderance of the evidence is against his 
claim, meaning the benefit-of-the-doubt rule does not apply, 
and his claim must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

III.  Entitlement to an initial compensable disability 
evaluation
for a recurrent dislocation of the right knee

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, as alluded to earlier, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This, in turn, could 
compensate the veteran for times since filing his claim when 
his disability may have been more severe than at other times 
during the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, as previously discussed, the veteran was 
granted service connection for his recurrent dislocation of 
the right knee in a January 1995 rating decision.  A 
noncompensable disability evaluation was assigned, effective 
March 21, 1994.  He submitted a timely notice of disagreement 
(NOD) in February 1995 contesting the propriety of the 
initial rating, whereupon the RO sent him a statement of the 
case (SOC) in March 1995.  And, the veteran's representative 
perfected his appeal in July 1995 by submitting a timely 
substantive appeal.  Supplemental statements of the case were 
issued by the RO in February 1996 and December 2003.

Service medical records show that the veteran had a possible 
right knee dislocation and a lateral-colateral ligament 
strain in August 1990 after bumping his patella while 
climbing out of bed.  In March 1991, a service medical record 
noted that the veteran possibly had chronic tendonitis of the 
left knee.

A July 1994 VA joints examination shows that the veteran 
reported that he hit is right knee, which caused swelling, 
and that he was treated with an Ace bandage and Motrin.  He 
complained that both of his knees hurt after he played 
basketball.  Physical examination showed that his right knee 
was cool, and without swelling tenderness, effusion, or 
crepitus.  There was no instability or joint line tenderness.  
range of motion was from zero (0) to 135 degrees.  X-rays 
were negative for a bone or joint pathology.  The assessment 
was that the veteran had a normal right knee.

At the veteran's September 1995 hearing before the RO, the 
veteran testified that he had decreased range of motion, 
pain, and swelling after he injured his knee during a fall 
aboard ship.  He also testified that, after the incident, he 
would have the sensation that his knee was dislocating while 
doing physical training, and that he experienced pain and 
swelling.  He also stated that, since his service, his knee 
"pop[ped]" when he walked and would swell when he runs.  He 
denied having been given a brace or elastic bandage for his 
knee and stated that he took Advil and Tylenol for pain.

An April 1997 VA x-ray of the right knee was negative for 
evidence of an acute fracture, but showed mild lateral 
patellar subluxation.

The veteran was afforded another VA examination of his right 
knee in September 2003.  The report states that the VA 
examiner reviewed the veteran's claims file, which showed 
that the veteran had a dislocated right patella in August 
1990 and that he fell and injured his knee in September 1990.  
The veteran complained of transient locking of the knee.  He 
denied swelling or dislocation of the knee and stated that he 
could perform activities of daily living.  Physical 
examination showed normal gait and normal tiptoe and heel 
walk.  There was no effusion, tenderness, or instability of 
the right knee and the right patella was stable.  McMurray's 
signs were negative.  Range of motion was from zero (0) to 
120 degrees, without pain.  There was pain on right 
patellofemoral rubbing.  An x-ray of the right knee was 
negative.  The diagnosis was status-post dislocation of the 
right patella, with resultant chondromalacia patellae.

The veteran's right knee disorder is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A noncompensable disability evaluation 
is assigned unless there are symptoms warranting a 10 percent 
disability evaluation, such as slight knee impairment with 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the next higher 20 
percent disability evaluation, there must be moderate knee 
impairment, with recurrent subluxation or lateral 
instability.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned noncompensable disability evaluation.  So 
a higher, compensable rating is not warranted.  The objective 
clinical evidence of record does not show that he has even 
slight recurrent subluxation or lateral instability of his 
right knee.   In fact, the medical evidence indicates that 
the veteran's right knee is essentially normal.  While the 
Board acknowledges that the veteran's April 1997 x-ray showed 
mild lateral patellar subluxation, the veteran's patella was 
intact.  Moreover, the veteran's physical examinations were 
repeatedly negative for instability, subluxation, bone or 
joint pathology, and joint line tenderness.  Likewise, there 
was no evidence of effusion or crepitus, and his patella was 
stable upon testing.  And, although the veteran has 
complaints of pain, there is no evidence that the veteran had 
an antalgic gait.  Significantly, at the VA examination, the 
veteran had range of motion of zero (0) to 135 degrees at his 
July 1994 VA examination and from zero (0) to 120 degrees at 
his September 2003 VA examination.  See 38 C.F.R. § 4.71, 
Plate II (full range of motion for the knees is zero (0) to 
140 degrees).  Therefore, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
noncompensable disability evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other applicable Diagnostic 
Codes, including Diagnostic Codes 5256, 5258, and 5262.  The 
evidence reflects that the veteran currently does not have 
ankylosis of the knee so as to meet the criteria for 
assignment of Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  See also Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)) (ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.").  In addition, under 
Diagnostic Code 5258, a compensable disability evaluation may 
be warranted where there is evidence of dislocation of 
semilunar cartilage.  However, there is no evidence of 
dislocation of the semilunar cartilage, as manifested by 
swelling or abnormal motion of the joint.   Furthermore, 
there is also no evidence of impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  As 
such, the Board does not find that a compensable disability 
evaluation is warranted under Diagnostic Codes 5256, 5258, or 
5262.

The Board has also considered whether the veteran is entitled 
to a higher evaluation under Diagnostic Codes 5260 and 5261, 
which contemplate limitation of flexion and extension of the 
knee.  Clearly, a higher evaluation under Diagnostic Code 
5261 is not in order as extension of the knee has been 
reported to be full on repeat examination.  Flexion of the 
right knee has, however, been reported to be decreased, but 
the veteran does not meet the criteria for even the 
noncompensable rating under Diagnostic Code 5260 which 
requires flexion limited to 60 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261.

In concluding that the veteran is not entitled to an initial 
compensable disability evaluation for his right knee 
disorder, the Board has also considered whether he is 
entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran reports experiencing right 
knee pain.  Nevertheless, there is no objective clinical 
indication that he has other symptoms, aside from this, which 
result in any additional functional limitation to a degree 
that would support a rating in excess of the current 
noncompensable disability rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to a higher rating on an extra-
schedular basis.  However, the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his recurrent dislocation of the 
right knee has caused marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an initial 
compensable disability evaluation for recurrent dislocation 
of the right knee, on either a schedular or extra-schedular 
basis.


ORDER

Service connection for an eye disorder, with headaches, is 
denied.

Service connection for a back disorder is denied.

Service connection for hypertension is denied.

The claim for an initial compensable disability rating for a 
recurrent dislocation of the right knee is denied.


REMAND

The veteran contends that he is entitled to service 
connection for a foot disorder and a respiratory disorder, to 
include as due to asbestos exposure.  In addition, the 
veteran alleges that he is entitled to increased disability 
evaluations for a scar of the right upper eyelid and facial 
acne.

As a preliminary matter, the Board notes that the VA examiner 
at the September 2003 VA respiratory examination stated that 
he was going to order a CT scan of the veteran's chest in 
order to further evaluate whether the veteran had lung base 
fibrosis.  However, the radiology report from the CT scan and 
the VA examiner's analysis have not been associated with the 
veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is deemed to have constructive knowledge of 
all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  

Furthermore, while the Board acknowledges that the veteran 
was provided with a VA examination for his scar of the right 
upper eyelid in July 1994 and again in September 2003, the 
Board finds that these evaluations were not thorough.  The 
July 1994 VA examination only indicated the size and location 
of the veteran's scar, and the September 2003 VA examiner 
merely characterized the scar as "mild."  Neither VA 
examination report indicated whether the veteran's scar was 
superficial, unstable, tender, painful, or productive of 
tissue or skin loss, changes in the pigmentation of the 
veteran's skin, or exfoliation, exudation, or itching.
There was also no indication as to whether there was poor 
nourishment of the scar, repeated ulceration, or instability 
of the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
7803, 7804 (2002 & 2003).  This type of information is 
required to properly rate this condition.  

Similarly, while it appears that the RO considered some of 
the new criteria in evaluating the severity of his scar of 
the right upper eyelid, the RO has not yet provided the 
veteran with a copy of the new criteria for rating skin 
disorders.   See Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  ("where the law or regulation changes after a claim 
has been filed or reopened but before . . . the appeal 
process has been concluded, the version most favorable to 
the appellant should and . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so.").  But see Kuzma v. Secretary of Veterans Affairs, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003) (Section 3(a) of the 
VCAA (codified at 38 U.S.C.A. § 5103(a)) does not apply 
retroactively and Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and Holiday v. Principi, 14 Vet. App. 280 (2001) are 
overruled to the extent they conflict with Supreme Court and 
Federal Circuit Court binding authority).

Additionally, a preliminary review of the record on appeal 
indicates that the veteran has not been afforded a VA 
examination to obtain a medical opinion concerning whether 
the veteran's foot disorder, if any, is attributable to his 
service in the military.  The veteran was diagnosed with 
mild, asymptomatic pes planus at his entry into service.  His 
service medical records (SMRs) show that the veteran was 
treated in September 1988, May 1990, and July 1990 for his 
pes planus.  However, an October 1994 VA examination report 
states that an x-ray of the feet was negative for evidence of 
pes planus.  The report also states that the veteran had 
multiple tender calluses on the plantar aspect of his feet.  
Nonetheless, the veteran testified at his July 1995 hearing 
that he did not seek treatment for any of his disorders and 
the medical evidence of record is negative for any treatment 
or VA examinations following the October 1994 VA examination.  
As such, an examination is needed to confirm whether he still 
has a foot disorder and, if he does, whether it is causally 
or etiologically related to his service in the military.

A VA medical nexus opinion also is needed to determine 
whether the veteran currently has a lung disorder that is 
related to his service in the military.   In this regard, the 
Board notes that the veteran denied having asbestos exposure 
prior to his service, but that the veteran's SMRs indicated 
that he was exposed to asbestos while aboard ship, for 5 
months, in his working spaces.  The veteran's first VA 
examination, in November 1994, found that the veteran's chest 
x-ray and pulmonary function tests were normal, but the 
September 2003 VA examination found that the veteran had a 
moderate restrictive defect without bronchodilator response 
upon pulmonary function testing and the diagnosis was 
moderately restrictive lung disease.  However, while both VA 
examiners noted the veteran's history of asbestos exposure 
during service, neither examiner provided a medical opinion 
as to whether the veteran has a lung disorder that is 
causally or etiologically related to his service, including 
any asbestos exposure.  

These VA medical examinations are being requested as required 
by 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Finally, the Board observes that the veteran was granted 
service connection for facial acne in a January 1995 rating 
decision, and that a disability evaluation of 10 percent was 
assigned, effective March 1994.  In February 1995, the 
veteran submitted a VA Form 21-4138 (Statement in Support of 
Claim), indicating that he disagreed with the assigned rating 
of 10 percent for his facial acne.  The Board construes the 
February 1995 statement as a notice of disagreement (NOD) 
with the RO's January 1995 rating decision.  So this claim 
must be remanded to the RO for issuance of a statement of the 
case (SOC), as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
veteran also must be given an opportunity to perfect an 
appeal to the Board concerning this additional issue by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to any further adjudication of 
the claims, review the claims file and 
ensure that all notification and 
development required by the VCAA is 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes written notice of 
the evidence, if any, the veteran is 
expected to provide in support of his 
claims and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Obtain the complete radiology record 
of the CT scan of the veteran's chest and 
any associated report issued by the 
September 2003 VA respiratory examiner.  

3.  Schedule the veteran for another VA 
dermatology examination to obtain a 
medical opinion concerning the severity 
of his scar of the right upper eyelid as 
determined by both the former and revised 
rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804 
(2002 & 2003).  Conduct all testing and 
evaluation necessary to make this 
important determination.  The examiner 
should specifically comment on the size 
of the affected scar(s) and whether it is 
superficial, unstable, tender, painful, 
or productive of tissue or skin loss, 
changes in the pigmentation of the 
veteran's skin, or exfoliation, 
exudation, or itching.

4.  The RO should contemporaneously 
provide the veteran with a copy of the 
new rating criteria for evaluating skin 
disorders.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, severity, and etiology of any 
current foot and respiratory disorders 
that he may now have.  And to facilitate 
making this determination, please review 
all relevant evidence in his claims file, 
including a copy of this remand.  Conduct 
all diagnostic testing and evaluation 
necessary to make this determination.  A 
medical opinion is specifically needed 
indicating whether it is at least as 
likely as not that any current foot and 
respiratory disorders are causally or 
etiologically related to the veteran's 
period of active military service, 
including his treatment for his pre-
existing bilateral pes planus and 
exposure to asbestos during service, 
taking into consideration his medical, 
occupational, and recreational history 
both prior to and since his active 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report.

6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought on appeal are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

7.  Also provide a statement of the case 
on the remaining issue of entitlement to 
an initial disability evaluation in 
excess of 10 percent for facial acne.  
Advise the veteran that he still needs to 
file a timely substantive appeal (e.g., a 
VA Form 9) concerning this additional 
claim, if he wants the Board to consider 
it, and inform him of the time limit for 
doing this.  If, and only if, he submits 
a timely substantive appeal concerning 
this additional issue should it be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



